1 Reported in 223 N.W. 137.
Action to recover for an injury to the plaintiff's automobile sustained in a collision with that of the defendants. There was a *Page 286 
verdict of $200 for the plaintiff, and the defendants appeal from the order denying their motion for a new trial.
The question is whether the evidence sustains the verdict. That question involves the negligence of the defendants and the contributory negligence of the plaintiff.
On Sunday, August 1, 1926, about five o'clock in the afternoon the plaintiff was coming to Minneapolis from the west upon Superior Boulevard, a much traveled thoroughfare. There was evidence that two autos coming from the east had crowded him off the pavement and that another going in his direction had just passed. The defendants were coming from the south on a side road that entered the boulevard but did not cross it. They were to make a left-hand turn and pass to the west. There is evidence that just as the defendants passed the boulevard line they were close to the plaintiff, the two autos went to the northerly boundary of the boulevard, and the plaintiff's auto overturned. There was evidence from which the jury could find that the defendants were negligent in failing to give a warning or stop at the boulevard. The evidence did not require a finding that the plaintiff was not observant as he came from the west or that he was traveling at a negligent rate of speed. The evidence did not require a finding, in accordance with the defendants' theory, that they had made a left-hand turn and that the plaintiff ran his auto into theirs.
The questions involved are all questions of fact. The case was patiently and carefully tried and the jury might have found for the defendants instead of for the plaintiff. It was within the discretion of the trial court to grant a new trial for insufficiency of evidence if he thought fit. He did not think fit, and on review this court does not complain of the trial court's conclusion.
Order affirmed. *Page 287